Citation Nr: 0301478	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  96-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to service connection for a spinal disc 
disability as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 
to June 1945.  

This appeal is before the Board of Veterans' Appeals 
(Board) from a May 1995 and subsequent rating decisions 
from the San Diego, California, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement 
to service connection for a spinal disc disability.  

In July 1997, the Board remanded the case to obtain 
additional medical records and a VA orthopedic 
examination.  In May 2000, the Board remanded the case to 
obtain additional private medical records.  The issue of 
entitlement to service connection for a spinal disability 
is now before the Board for appellate review.  

The issue of increased rating for the service-connected 
right knee disability is no longer before the Board 
because the Board denied that claim in May 2000.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  The 
veteran's August 2002 statement raised a new informal 
claim for increased rating for the service-connected right 
knee disability and has not yet been adjudicated.  It is 
referred to the RO for appropriate action.  Bruce v. West, 
11 Vet. App. 405, 408 (1998).  


FINDING OF FACT

The medical evidence shows current cervical disc and 
lumbar disc disabilities and includes nexus opinions 
relating the current spinal disc disabilities to the 
service-connected right knee disability.  



CONCLUSION OF LAW

Cervical disc and lumbar disc disabilities are proximately 
due to the service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.310, 3.655 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because, in 
compliance with The Veterans Claims Assistance Act of 
2000,  the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim.  The 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  The VA shall notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. Supp. 2002).  

The veteran received VA examinations in April 1974, 
December 1997, October 1998, May 1999, and February 2002, 
and the RO obtained the available medical records, 
including Social Security Disability records, from the 
identified health care providers.  The veteran and his 
representative filed lay statements with the RO, and the 
veteran provided sworn testimony at a regional office 
hearing in February 1996.  The RO's May 1995, August 1995, 
January 1996, April 1996, June 1997, July 1997, August 
1999, December 1999, January 2002, June 2002, July 2002, 
and October 2002 letters to the veteran, the May 1995, 
December 1995, March 1996, and July 1999 rating and 
hearing officer decisions, the August 1995, December 1995, 
March 1996, July 1999, November 1999, and July 2002 
statements of the case, and the July 1997 and May 2000 
Board remands informed the veteran of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  In these documents, VA informed the veteran 
that it would obtain the available records in the custody 
of federal departments and agencies and request medical 
records from the identified private health care providers.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity and that 
it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support the claim.  The RO's January 2002 letter and the 
July 2002 supplemental statement of the case specifically 
informed the veteran of applicable provisions of The 
Veterans Claims Assistance Act of 2000.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to service connection for a spinal disc 
disability
as secondary to the service-connected right knee 
disability

The May 1995, December 1995, March 1996, and July 1999 
rating decisions denied entitlement to a spinal disc 
disability.  The veteran perfected a timely appeal of the 
denial of service connection.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2002).  

Generally, for the veteran to establish service connection 
for a spinal disc disability, the evidence must 
demonstrate that a spinal disc disability was contracted 
in the line of duty coincident with military service, or 
if pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.306.  

To establish service connection on a secondary basis, the 
veteran must submit evidence of a current spinal disc 
disability and a nexus opinion by a medical professional 
relating a current spinal disc disability to a service-
connected disability.  See 38 C.F.R. § 3.310(a).  

The veteran has at least one current spinal disc 
disability.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  VA and private examinations and x-rays from 
February 1994 to February 2001 reveal current cervical 
disc and lumbar disc disabilities.  Cervical spine 
disabilities include status post anterior bony fusion and 
disc space narrowing at C4-C7 and cervical radiculitis.  
Lumbar spine disabilities include post laminectomy and 
posterior bony fusion with marked hypertrophy bony 
overgrowth at L1-S1, disc protrusions at L1-L2 and T12-L1, 
a diffuse disc bulge at L2-L3, foraminal narrowing at L1-
L2, L2-L3, and L3-L4, mild spinal stenosis at L3-S1, 
status post repeat lumbar laminectomy at L3-L4 and L4-L5, 
multiple level spondylosis status post laminectomy and 
fusion, and lumbar radiculitis.  The veteran has shown 
that he has current cervical disc and lumbar disc 
disabilities.  

Resolution of the claim turns on whether the claims folder 
includes a credible nexus opinion relating the current 
cervical disc and lumbar disc disabilities to the service-
connected right knee disability.  In lay statements and 
reports of medical history since July 1977, the veteran 
states that his current back disabilities began when he 
fell and injured his neck and low back at a post-service 
job in 1960.  He contends that his right knee gave way 
while he was climbing a ladder and that he fell several 
feet and landed on an angle iron.  He contends that his 
neck and low back pain and multiple cervical spine and 
lumbar spine surgeries resulted from the 1960 fall from 
the ladder.  

In support of service connection, two VA doctors found a 
relationship between the veteran's current cervical disc 
and lumbar disc disabilities and the service-connected 
right knee disability, and two private doctors agreed with 
VA examiners about the date of onset of back complaints.  
The December 1997 and October 1998 VA doctors both opined 
that the veteran's back disabilities resulted from his 
right knee giving way when he was climbing a ladder, which 
caused him to fall, land on an angle iron, and experience 
back complaints since 1960.  Private doctors in October 
2000 and March 2002 stated no specific etiology but noted 
the 1960 fall from the ladder and opined that the 
veteran's current back complaints had onset in 1960.  As 
the only examiner against service connection, the May 1999 
VA doctor noted the 1960 ladder accident but stated that 
there was no basis on which to believe that the service-
connected right knee pathology had caused cervical spine, 
thoracic spine, and lumbar spine disabilities.  

A preponderance of the evidence supports the claim, and 
entitlement to service connection for cervical disc and 
lumbar disc disabilities must be granted.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for cervical disc and 
lumbar disc disabilities is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

